UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6545


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

WILLIE D. HILL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:08-cr-00204-AWA-FBS-2)


Submitted:   June 21, 2012                  Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie D. Hill, Appellant Pro Se.   Kevin Michael Comstock,
Assistant United States Attorney, Cameron Rountree, Special
Assistant  United States  Attorney, Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Willie          D.   Hill    appeals    the    district         court’s     order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).              Following his guilty plea to conspiracy to

possess with intent to distribute crack cocaine, in violation of

21   U.S.C.       §§     846,      841(a)(1),       (b)(1)(A)       (2006),       Hill     was

sentenced     to       the    statutory     mandatory      minimum       of    240   months’

imprisonment. *              Because     Hill’s   sentence        was   based     upon    the

statutorily       mandated        minimum,    rather       than    a    Guidelines       range

that was subsequently lowered, he was ineligible for a reduction

in sentence under § 3582(c)(2).                   See United States v. Munn, 595

F.3d 183, 187 (4th Cir. 2010) (“[A] defendant who was convicted

of   a    crack    offense         but    sentenced     pursuant        to    a   mandatory

statutory minimum sentence is ineligible for a reduction under §

3582(c)(2).”) (citing United States v. Hood, 556 F.3d 226, 235-

36 (4th Cir. 2009)).

             Accordingly, we affirm the district court’s judgment.

We   dispense      with       oral     argument     because   the       facts     and    legal



      *
       Hill was also sentenced to a consecutive sixty-month term
of imprisonment for possession of a firearm in furtherance of a
drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1), 2
(2006).   However, this sentence is not at issue in the instant
appeal.



                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                3